DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
For all the claims, the call out numbers in parentheses should be deleted.
For Claim 5, Claim 7, “recources” should be corrected to ---resources---.
For Claim 15, “cause” should be corrected to ---causes---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (p. 16 line 7), Claims 12-15, “a group of plurality of communication devices” should probably be corrected to –a group of a plurality of communication devices---.  This “group of plurality” language, which appears throughout the claims, is still awkward. The first and second communication devices themselves comprise a plurality of communication devices, two being a plurality. If the claim is to require the plurality of communication devices to comprise additional communication devices other than the first and second communication devices, then the claim language should be amended. The word “group” does not seem to be necessary. Clearer wording could be “the system comprising a plurality of communication devices, the plurality of communication devices including a first communication device, a second communication device, and at least one other communication device.”
For Claim 1 (p. 16 line 10), Claim 12, “at least one of the plurality” should probably be corrected to ---at least one other of the plurality---.
For Claim 1 (p 16 line 12), Claims 12-15, “to rest of the plurality” should probably be corrected to ---to the rest of the plurality).
For Claim 1 (p 16 line 15), Claims 12-15, it is not clear what is meant by “to broadcast separately a transmission resource assignment”. Does this mean the transmission resource assignment is broadcast in a separate message from the transmission resource configuration? Or does this mean that a separate transmission resource assignment is sent to each of the other communication devices (if so, this is not a broadcast, but a respective unicast)? 
For Claim 2, Claims 3-5, 9, “the resource configuration” should be corrected to ---the transmission resource configuration---.
For Claim 2, it is not clear what is meant by “which belongs to the each of plurality of the communication devices”. First, it is not clear what it is that belongs: a response? An association request? Also, the antecedent basis of “the each of plurality of the communication devices” is not clear.
For Claim 4, it is not clear what is associated “during an existing association of the plurality of the communication devices”. Does this refer to an association of the first communication device with any one of the plurality of communication devices? Or can this be any association between any two of the plurality of the communication devices?
For Claim 5, “it” should be corrected to ---the transmission resource configuration---.
For Claim 6,7,8, “the resource assignment” should be corrected to ---the transmission resource assignment---.
For Claim 7, the antecedent basis of “the resources” is not clear.
For Claim 7, “the group of plurality of the communication devices” should probably be corrected to ---the plurality of the wireless communication devices---.
For Claim 7, it is not clear what is meant by “the assigned recource part is meant to an uplink direction for a downlink direction”. If this means that the direction information indicates whether the respective resource part is for communications in an uplink direction or a downlink direction, then the wording should be amended accordingly.
For Claim 8, “all of plurality of the communication devices” should probably be corrected to ---all of the plurality of the communication devices---.
For Claim 8, “the group of plurality of the communication devices” should be corrected to ---the group of the plurality of the communication devices---.
For Claim 9, the antecedent basis of “the each communication device” is not clear. If the observation is of a respective amount of messages sent by each communication device of the plurality of the communication devices, then the claim should be amended accordingly. Also, if the determination is of a respective resource need of each communication device, then the claim should be amended accordingly.
For Claim 9, “the group of plurality of the communication devices” should be corrected to ---the group of the plurality of communication devices”.
For Claim 9, “it” should be corrected to ---the first communication device---.
For Claim 11, “the wireless mesh network” lacks antecedent basis in the claim. Claim 10 would provide antecedent basis.
For Claim 11, “the group of plurality of communication devices” should be corrected to ---the group of the plurality of communication devices---.
For Claim 11, the antecedent basis of “the resources” is not clear.
For Claims 13-15, “at least one another wireless communication device” should probably be corrected to ---at least one other communication device---.
For Claims 13-15, it is not clear what is meant by “presenting a group of plurality of wireless communication devices”. How does the controller “present” the devices? To what are the devices being presented to? 
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 10-15, as understood in light of rejections under 35 USC 112(b), is/are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al. (US 2015/0016409) in view of Kneckt et al. (US 8509105).
For Claims 1 and 12-15, Thill teaches a resource scheduling system (100) for a wireless communication network (102) comprising a first communication device (104a) and a second communication device (104b) (see abstract, paragraph 24), a resource scheduling method for a wireless communication network (102), a wireless communication device (104a), comprising a controller (424) and a data transferer (426) (see abstract, paragraph 1: transceiver, devices known to include processors), a resource scheduling method for a wireless communication device (104a), a tangible, non-volatile computer readable medium  (see paragraph 303: storage), comprising:
wherein the first and second communication devices (104a, 104b) belong to a group of plurality of communication devices (104, 104a, 104b) of the network (see abstract, paragraph 24), 
wherein each communication device (104, 104a, 104b) in the group of plurality of the communication devices is configured to provide a bi-directional radio communication with at least one of the plurality of the communication devices (see abstract, paragraph 24), 
wherein the first communication device is further configured to broadcast separately a transmission resource assignment to the rest of the plurality of the communication devices (see paragraphs 81, 84).
Thill as applied above is not explicit as to, but Kneckt teaches a tangible, non-volatile computer readable medium comprising a computer program (460) that, when executed by a computer, cause the computer to carry out a resource scheduling method for a wireless communication device (104a) (see column 10 lines 28-54: processor, memory),
wherein the first communication device is configured to send a transmission resource configuration to rest (104, 104b) of the plurality of the communication devices (see column 3 line 45 to column 4 line 3).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a resource configuration as in Kneckt when establishing communications as in Thill. The motivation would be to reduce delay by early provision of resource information.
For Claim 2, Thill as applied above is not explicit as to, but Kneckt teaches the system, wherein the first communication device sends the resource configuration as a part of response to an association request of the second communication device, which belongs to the each of plurality of the communication devices (see column 3 line 45 to column 4 line 3).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a resource configuration as in Kneckt when establishing communications as in Thill. The motivation would be to reduce delay by early provision of resource information.
For Claim 3, Thill as applied above is not explicit as to, but Kneckt teaches the system, wherein the resource configuration is a part of an association acknowledged response, which completes the association between the first and second communication devices (see column 3 line 45 to column 4 line 3).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a resource configuration as in Kneckt when establishing communications as in Thill. The motivation would be to reduce delay by early provision of resource information.
For Claim 10, Thill further teaches the system, wherein the network is Digital European Cordless Telecommunication 2020-based network, a wireless mesh network, a wireless Bluetooth Low Energy-based radio network, a wireless local area network, Thread network, Zigbee network, Public Land Mobile Network, or cellular network (see abstract: mesh network). Kneckt also teaches the network being a wireless local area network (see column 2 lines 48-55)
For Claim 11, Thill further teaches the system, wherein, when the network is the wireless mesh network (see abstract), the group of plurality of communication devices forms a cluster, the first communication device operates as a cluster head (104a) of the cluster, which schedules and assigns the resources for cluster members (104, 104b) of the cluster, and the second communication device is one of the cluster members (see paragraphs 3-8: grouping, master and subordinate).

Claim(s) 4, as understood in light of rejections under 35 USC 112(b), is/are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al. (US 2015/0016409) and Kneckt et al. (US 8509105) as applied to claim 1 above, and further in view of Charas (US 6381462).
For Claim 4, Thill as applied above is not explicit as to, but Kneckt teaches the system, wherein the first communication device broadcasts the resource configuration to the plurality of the communication devices (see column 3 line 45 to column 4 line 3).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a resource configuration as in Kneckt when establishing communications as in Thill. The motivation would be to reduce delay by early provision of resource information.
The references as applied above are not explicit as to, but Charas teaches providing a resource configuration when the resource configuration has changed during an existing association of the plurality of the communication devices (see column 1 line 50 to column 2 line 2: DECT system; column 6 lines 11-29, column 7 lines 15-35: dynamic channel assessment and updates).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to update the resource configuration as in Charas when implementing the method of Thill and Kneckt. The motivation would be to ensure better performance by dynamically responding to changes in the network environment.

Claim(s) 5, as understood in light of rejections under 35 USC 112(b), is/are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al. (US 2015/0016409) and Kneckt et al. (US 8509105) as applied to claim 1 above, and further in view of Goldman (US 2014/0092775).
For Claim 5, Thill as applied above Is not explicit as to, but Kneckt teaches the system, wherein the resource configuration comprises at least timings of resources (see column 3 line 45 to column 4 line 3).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a resource configuration as in Kneckt when establishing communications as in Thill. The motivation would be to reduce delay by early provision of resource information.
The references as applied above are not explicit as to, but Goldman teaches a resource configuration comprising at least one frequency channel of the resources, or it comprises at least the timings of the resources, the at least one channel of the resources, and an amount of the recources (see paragraphs 18, 20, 38).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide configuration information as in Goldman when providing a resource configuration as in Thill and Kneckt. One of ordinary skill would have been able to do so with the reasonably predictable result of providing information necessary for communications in a known manner.

Claim(s) 6, as understood in light of rejections under 35 USC 112(b), is/are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al. (US 2015/0016409) and Kneckt et al. (US 8509105) as applied to claim 1 above, and further in view of Choudhury et al. (US 2014/003414).
For Claim 6, the references as applied above are not explicit as to, but Choudhury teaches the system, wherein the first communication device broadcasts the resource assignment as a part of a beacon (see paragraphs 88, 175, 199: DECT system, beacon indicates available resources).
Thus it would have been obvious to one of ordinary skill at the time the application was filed to use beaconing as in Choudhury when implementing the system of Thill and Kneckt. One of ordinary skill would have been able to do so with the reasonably predictable result of providing necessary information in a manner compatible with a particular protocol.

Claim(s) 7, as understood in light of rejections under 35 USC 112(b), is/are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al. (US 2015/0016409) and Kneckt et al. (US 8509105) as applied to claim 1 above, and further in view of Rikkinen et al. (EP 0841763).
For Claim 7, Thill as applied above is not explicit as to, but Kneckt teaches the system, wherein the resource assignment comprises at least an assignment information, which indicates which part of the resources are assigned to which wireless communication device (104, 104b) in the group of plurality of the communication devices, and a direction information (see column 3 line 45 to column 4 line 3).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide a resource configuration as in Kneckt when establishing communications as in Thill. The motivation would be to reduce delay by early provision of resource information.
The references as applied above are not explicit as to, but Rikkinen teaches direction information which indicates whether the assigned recource part is meant to an uplink direction or a downlink direction see Claims 22, 30, description of Figure 12a and Figure 12b: indication of granted slot direction).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to indicate slot format as in Rikkinen when providing assignment information as in Thill and Kneckt. One of ordinary skill would have been able to do so with the reasonably predictable result of providing necessary information in a known manner.

Claim(s) 8, as understood in light of rejections under 35 USC 112(b), is/are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al. (US 2015/0016409) and Kneckt et al. (US 8509105) as applied to claim 1 above, and further in view of Schober et al. (US 2021/0212165).
For Claim 8, Thill further teaches the first communication device dividing the group of plurality of the communication devices into at least two device groups and broadcasting sequentially the resource assignment of each device group to the plurality of the communication devices (see paragraphs 44-45, 53, abstract: grouping devices; paragraphs 59-60: allocations to each group).
Thill as applied above is not explicit as to, but Schober teaches dividing communications into groups in the event of there being a threshold number of devices (see paragraphs 183, 246). Protocol messaging being of a limited size and thus unable to accommodate more than a certain number of devices, it would therefore be necessary to group the devices and provide signaling separately to groups.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to group devices as in Thill in the event of the signaling messaging being able to accommodate fewer than the total number of devices as suggested in Schober. One of ordinary skill would have been able to do so with the reasonably predictable result of using standard messaging to convey the assignment information.

Claim(s) 9, as understood in light of rejections under 35 USC 112(b), is/are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al. (US 2015/0016409) and Kneckt et al. (US 8509105) as applied to claim 1 above, and further in view of Stanwood et al. (US 2005/0243745).
For Claim 9, though Thill does indicate that resources are allocated as needed and assigned where they can be used (see abstract, paragraph 34), the references as applied above are not explicit as to, but Stanwood teaches the system, wherein the first communication device observes an amount of messages sent by the each communication device in the group of plurality of the communication devices or it is able to receive an additional resource request from one communication device, which belongs to the group of plurality of the communication devices, in order to determine a resource need of the each communication device or at least one unused resource, and changes the resource configuration, if the observation or the received additional resource request indicates such need (see abstract, paragraphs 21, 41: initial allocation, updating parameters once actual bandwidth is determined).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage parameters as in Stanwood when managing ongoing network activity as in Thill and Kneckt. The motivation would be to improve network performance by adapting parameters to reflect actual needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brevalle (EP 2190131) teaches a system for managing resource allocation in a DECT network. Adachi et al. (US 2016/0242144) teaches a system for managing resource allocations in a D2D network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        12/8/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466